SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

39
CA 12-01461
PRESENT: SMITH, J.P., FAHEY, VALENTINO, WHALEN, AND MARTOCHE, JJ.


MARIE M. GARVEY, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

MEDAMERICA FINGERLAKES LONG TERM CARE
INSURANCE COMPANY, DEFENDANT,
AND CARESCOUT, DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (STEPHEN W. KELKENBERG OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CARNEY & GIALLANZA, BUFFALO (MARY G. CARNEY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

BOND SCHOENECK & KING, SYRACUSE (J.P. WRIGHT OF COUNSEL), FOR
DEFENDANT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered April 3, 2012. The order, insofar as appealed
from, denied in part the motion of defendant CareScout to dismiss the
amended complaint against it.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on November 27, 2012, and filed in the Erie
County Clerk’s Office on December 6, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 15, 2013                       Frances E. Cafarell
                                                Clerk of the Court